     Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
CITY OF ALMATY, KAZAKHSTAN,         )
and BTA BANK JSC                     )
                                     )
            Plaintiffs,             )
                                     )
            v.                      )                 No. 19 Civ. 2645 (AJN) (KHP)
                                     )
FELIX SATER, DANIEL RIDLOFF,        )
BAYROCK GROUP INC., GLOBAL          )
HABITAT SOLUTIONS, INC., RRMI-DR )
LLC, FERRARI HOLDINGS LLC, and       )
MEM ENERGY PARTNERS LLC,            )
                                     )
            Defendants.             )
                                     )


     LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
       PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON
  THE TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

       The United States District Court for the Southern District of New York (the “Court”)

presents its compliments to the Ministry of Justice of the French Republic under the Hague

Convention on the Taking of Evidence Abroad in Civil or Commercial Matters (“Hague

Convention”), and requests international judicial assistance to obtain evidence to be used in a civil

proceeding before this Court in the above-captioned matter. This Court respectfully requests that

the Ministry of Justice recognize this Letter of Request from this Court and arrange for its

execution, in adherence to the Hague Convention and in the interest of comity.

       A.      Sender

       The Honorable Alison J. Nathan, United States District Judge for the Southern District of

New York, New York, New York, United States of America.




                                                 1
     Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 2 of 10




         B.     Central Authority of the Requested State

         Ministère de la Justice
         Direction des Affaires Civiles et du Sceau
         Bureau du droit de l'Union, du droit international privé et de l'entraide civile (BDIP)
         13, Place Vendôme
         75042 Paris Cedex 01

         C.     Person to Whom the Executed Request Is to Be Returned

         This Court hereby requests that the executed Letter of Request and all documents and

materials covered by this Letter of Request be returned to the following attorney for the Plaintiffs,

the City of Almaty, Kazakhstan and BTA Bank (collectively, the “Plaintiffs”), as an officer of this

Court:

         Craig Wenner, Esq.
         Boies Schiller Flexner LLP
         55 Hudson Yards
         New York, New York 10001
         Telephone Number: (212) 446-2300
         Fax Number: (212) 446-2350
         cwenner@bsfllp.com

         As an officer of this Court, he will act as confidential courier of this Court and deliver the

executed Letter of Request and all related documents and materials directly to me at the following

address:

         The Honorable Alison J. Nathan
         United States District Court for the Southern District of New York
         Thurgood Marshall United States Courthouse
         40 Foley Square, Room 2102
         New York, New York 10007

         All documents and materials deposited with the Court in accordance with this Letter of

Request will be available to all parties and their counsel.




                                                   2
     Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 3 of 10




       D.      Purpose of Evidence Sought and Requested Date of Receipt of Response

       The requested deposition will be used by the parties in support of their claims or defenses.

The Court accordingly respectfully requests a prompt response to this Letter of Request.

I.     HAGUE CONVENTION REQUIREMENTS

       This Court requests the assistance more specifically described herein as necessary in the

interests of justice. In conformity with Article 3 of the Hague Convention, the undersigned

applicant has the honor to submit the following request:

       A.      Requesting Judicial Authority

       The Honorable Alison J. Nathan
       United States District Court for the Southern District of New York
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, New York 10007, USA

       B.      Central Authority of the Requested State

       Ministère de la Justice
       Direction des Affaires Civiles et du Sceau
       Bureau du droit de l'Union, du droit international privé et de l'entraide civile (BDIP)
       13, Place Vendôme
       75042 Paris Cedex 01

       C.      Name of the Case and Identifying Number

       All evidence requested will be used in relation to the above-captioned civil lawsuit, which

can be identified by the following information:

       Case Name: City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.
       Court:       United States Federal District Court for the Southern District of New York
       Case Number: 19 Civ. 2645 (AJN) (KHP)




                                                  3
     Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 4 of 10




       D.      Names and Addresses of the Parties and their Representatives

               1.     Plaintiffs

       The City of Almaty, Kazakhstan (“Almaty”) and BTA Bank JSC (“BTA”) are,

respectively, a political subdivision and a citizen of the Republic of Kazakhstan.

               2.     Plaintiffs’ Representative

       Craig Wenner, Esq.
       Boies Schiller Flexner LLP
       55 Hudson Yards
       New York, New York 10001
       Telephone Number: (212) 446-2300
       Fax Number: (212) 446-2350
       cwenner@bsfllp.com

               3.     Defendants

       Defendant Felix Sater is a national of the United States of America, currently domiciled in

the State of New York, United States of America. Defendant Daniel Ridloff is a national of the

United States of America, currently domiciled in the State of New York, United States of America.

Defendant Bayrock Group Inc. (“Bayrock Inc.”) is an entity incorporated and licensed to do

business in the State of Delaware, United States of America. Defendant Global Habitat Solutions,

Inc. (“GHS”) is an entity incorporated and licensed to do business in the State of New York, United

States of America. Defendant RRMI-DR LLC is an entity incorporated and licensed to do business

in the State of New York, United States of America. Defendant Ferrari Holdings LLC is an entity

incorporated and licensed to do business in the State of New Jersey, United States of America.

Defendant MeM Energy Partners LLC is an entity incorporated in the State of Delaware, United

States of America, with its principal place of business at 405 Lexington Avenue, 26th Floor, New

York, New York, United States of America.




                                                   4
     Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 5 of 10




       4.      Defendants’ Representatives


        Felix Sater, Daniel Ridloff, Bayrock
        Group Inc., Global Habitat Solutions,
        Inc., and RRMI-DR LLC
        Jill Levi, Esq.
        Todd & Levi, LLP
        444 Madison Avenue, Suite 1202
        New York, New York 10022
        Telephone: (212) 308-7400
        Facsimile: (212) 308-8450
        Email: jlevi@toddlevi.com

        Ferrari Holdings LLC
        Unrepresented and currently in default

        MeM Energy Partners LLC
        Unrepresented and currently in default


       E.      Nature of the Proceedings and Summary of the Case and Relevant Facts

       The above-captioned case is a civil lawsuit brought by Plaintiffs under the laws of the

United States and United Kingdom seeking money damages for injuries resulting from the alleged

theft and laundering of funds belonging to Plaintiffs. See Exhibit A (Amended Complaint).

Plaintiffs allege that the Defendants laundered funds rightfully belonging to the Plaintiffs through

various schemes in the United States. Defendant Felix Sater is a former longtime associate of

Viktor Khrapunov, the former mayor of the City of Almaty, and his son, Ilyas. Defendant Daniel

Ridloff is a former business associate of Sater. Defendant Bayrock Inc. is an entity established in

the State of Delaware, United States of America, and wholly owned and controlled by Sater.

Defendant GHS is an entity established in the State of New York, United States of America, and

wholly owned and controlled by Sater. Defendant RRMI-DR LLC is an entity established in the

State of New York, United States of America, and wholly owned and controlled by Ridloff.

Defendant Ferrari Holdings LLC is an entity established in the State of New Jersey, United States

                                                 5
     Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 6 of 10




of America. Defendant MeM Energy Partners LLC is an entity established in the State of

Delaware, United States of America, and owned and controlled by Mendel Mochkin, an individual

domiciled in the State of New York, United States of America.

       Plaintiffs allege that Mukhtar Ablyazov, the former owner and Chairman of BTA Bank,

and Viktor Khrapunov stole billions of dollars in Kazakhstan by abuse of their offices; Ablyazov

through embezzlement from BTA Bank, and Viktor Khrapunov through corruption of his office

as Mayor of Almaty. After Ablyazov fled to the United Kingdom, BTA brought a series of civil

fraud actions against him, resulting in the issuance of a worldwide freezing order by the U.K.

courts. Ablyazov repeatedly defied orders of the U.K. courts to disclose his assets, leading to his

being sentenced to 22 months imprisonment for contempt. Ablyazov fled sentencing in the U.K.

and went into hiding, and the U.K. courts awarded BTA billions of dollars in judgments against

Ablyazov and his associates for their theft from BTA.1 Ablyazov was subsequently discovered and

arrested in France. He has since been released from French prison but remains in France, accepting

service of process through his attorneys.

       Plaintiffs have alleged that in an effort to evade the U.K. worldwide freezing orders,

Ablyazov conspired with his son-in-law, Ilyas Khrapunov, to launder proceeds of his

embezzlement from BTA Bank into the United States through numerous investment schemes.

Plaintiffs allege that Defendants Sater and Ridloff spearheaded five of these schemes, only to later

turn on Ablyazov and the Khrapunovs and retain a portion of the stolen funds for themselves. The

Defendant entities also are alleged to have knowingly received stolen funds.




       1
         See JSC BTA Bank v. Ablyazov et al., 201 EWHC 510 (comm); JSC BTA Bank v.
Ablyazov, 2013 EWHC 3691 (ch); JSC BTA Bank v. Ablyazov [2015] UKSC 64; JSC BTA Bank
v. Ablyazov and Khrapunov, 2016 EWHC 289 (comm).

                                                 6
     Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 7 of 10




        In connection with a related lawsuit in which Ablyazov is a defendant, this Court

previously requested assistance from the Ministry of Justice of the French Republic with obtaining

discovery from Ablyazov. See City of Almaty, et ano. v. Mukhtar Ablyazov, et al. Case No. 15 Civ.

5345 (S.D.N.Y.). Ablyazov was deposed by the parties to that action in France over two days on

October 30 and 31, 2018, in the Tribunal Grand Instance, Aix-en-Provence. Plaintiffs and

Defendants in the present lawsuit currently are engaged in discovery concerning their claims and

defenses – where Ablyazov is a third-party witness. The Court accordingly has not addressed the

merits of Plaintiffs’ allegations.

        Plaintiffs contend that the information sought by this request is available to the Ministry

of Justice of the French Republic. This Court respectfully requests that the French Republic act

on this request expeditiously.

F.      Evidence to Be Obtained

        Based on the foregoing, this Court respectfully requests that the Ministry of Justice of the

French Republic provide assistance to obtain the following testimony from Mr. Ablyazov in

response to this Letter of Request that may be lawfully obtained by the Ministry of Justice or any

other department, division, or office of the government of the French Republic, that relates to

Plaintiffs’ allegations against Defendants.

        1.      A deposition of Mukhtar Ablyazov – who receives judicial process at the office of

his attorney, Olivier Quesneau, REBSTOCK-CERDA & Associés, 11 Rue Emeric David, 13100

Aix-en-Provence, France, see Exhibit B (testimony of Ablyazov regarding service of process) –

on the following topics:

                1)      Ablyazov’s deposition testimony in the matter City of Almaty, et ano. v.
                        Mukhtar Ablyazov, et al. Case No. 15 Civ. 5345 (S.D.N.Y.), taken over
                        two days on October 30 and 31, 2018;
                2)      Ablyazov’s control of BTA Bank;

                                                 7
Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 8 of 10




       3)    Ablyazov’s knowledge regarding Telford International Limited;
       4)    Ablyazov’s knowledge regarding Swiss Development Group;
       5)    Ablyazov’s knowledge regarding Swiss Promotion Group;
       6)    Ablyazov’s knowledge regarding Triadou SPV SA;
       7)    Ablyazov’s knowledge regarding investments in the United States by
             Triadou SPV S.A. and its affiliates, including the sources of funding for
             those investments;
       8)    Ablyazov’s knowledge regarding corporate services provided to BTA
             Bank and Ablyazov by Eastbridge Capital and Eastbridge Capital
             (Moscow);
       9)    Ablyazov’s assets, both in his name and held by associates for his benefit;
       10)   Ablyazov’s ownership or control of any corporate entities, either in his
             name and held by associates for his benefit;
       11)   Ablyazov’s communications with Felix Sater;
       12)   Ablyazov’s communications with Daniel Ridloff;
       13)   Ablyazov’s communications with Ilyas Khrapunov;
       14)   Ablyazov’s communications with Viktor Khrapunov;
       15)   Ablyazov’s communications with Gennady Petelin;
       16)   Ablyazov’s communications with Alexsandr Udovenko;
       17)   Ablyazov’s communications with Anar Aitzhanova;
       18)   Ablyazov’s communications with Peter Sztyk (a/k/a Petro Sztyk);
       19)   Ablyazov’s communications with Nicolas Bourg;
       20)   Ablyazov’s communications with Philippe Glatz;
       21)   Ablyazov’s relationship with Eesh Aggarwal and any entities controlled or
             operated by Eesh Aggarwal;
       22)   Ablyazov’s retention of relevant documents or financial records, or
             maintenance of such records by Ablyazov’s employees or agents;
       23)   Ablyazov’s knowledge regarding the sources of funding for Northern Seas
             Waterage, Inc., including but not limited to information regarding:
              a. Communications and agreements with Frank Monstrey;
              b. Communications and agreements with Yerzhan Tatishev;
              c. Communications and agreements with Boris Fydorov;
              d. Communications with and services provided by SMP Partners
                 Limited, Stephen McGowan, and/or Stephen Whitehead;
              e. Northern Seas Waterage, Inc.;


                                       8
      Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 9 of 10




                        f. Tradestock Inc.;
                        g. Thyler Holdings Limited;
                        h. Harrison Limited;
                        i. Scoulton Holdings Limited;
                        j. Lineford Limited;
                        k. Sartfield Limited;
                        l. Claremont Holdings Limited;
                        m. TOO Zhaikmunai and Zhaikmunai LP;
                        n. Nostrum Oil & Gas PLC; and
                        o. KazStroyService Global B.V.
II.    OTHER REQUIREMENTS

       A.     Deposition Date

       The deposition should be scheduled to take place no later than December 1, 2020.

       B.     Deposition Format

       The deposition should be conducted in a format that would be admissible in the above

captioned proceedings and should include:

       (1) sworn testimony under the laws of the United States;

       (2) questioning conducted by Plaintiffs’ and Defendants’ attorneys in accordance with the

United States Federal Rules of Civil Procedure and Federal Rules of Evidence;

       (3) verbatim transcription and video recording of the deposition; and

       (4) questioning conducted in English with French (and Russian, as needed) real time

translation, taking place over seven hours if conducted in English, or 14 hours if conduced in

another language.




                                                9
       Case 1:19-cv-02645-AJN-KHP Document 212 Filed 08/04/20 Page 10 of 10




         C.     Fees and Costs

         Plaintiffs are responsible for reasonable copy costs and charges associated with the

processing and handling of this request by the Ministry of Justice. The fees and costs associated

with the transcription and interpretation needs will be paid for by the parties.

         D.     Reciprocity

         This Court expresses its sincere willingness to provide similar assistance to the courts of

the French Republic, if future circumstances so require.

III.     CONCLUSION

         This Court, in the spirit of comity and reciprocity, hereby requests international judicial

assistance in the form of this Letter of Request seeking information, testimony, and things

described herein, from the Ministry of Justice. This Court extends to all judicial and other

authorities of the French Republic the assurances of its highest consideration.




       
Date: ________________                         __________________________________
                                               The Honorable Alison J. Nathan
                                               United States District Court for the
                                               Southern District of New York
                                               Thurgood Marshall United States Courthouse
                                               40 Foley Square
                                               New York, New York 10007

                                               SEAL OF THE UNITED STATES DISTRICT
                                               COURT FOR THE SOUTHERN DISTRICT OF
                                               NEW YORK




                                                  10
